Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 Sep 2020 has been entered. 

Response to Arguments
Regarding the interpretation under 35 USC 112(f)
There is no outstanding rejection under 35 USC 112(f). The interpretation under 35 USC 112(f) is maintained. Applicant asserts that the claims “recite sufficient structure to perform the claimed functions of ‘journey cost calculation module’ and should not be interpreted under 35 USC 112(f). This is not persuasive. The three prong analysis for an interpretation under 35 USC 112(f) can be found in MPEP 2181(I), and recites as follows:
Examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

 
Here, Applicant’s claims recite a “module,” which is explicitly identified as the type of non-structural generic placeholder subject to interpretation under 112(f) in MPEP 2181(I)(A). Prong 1 is met. Applicant’s claim language, by Applicant’s own argument, modifies the placeholder with functional language. Prong 2 is met. Applicant’s “module” limitations are otherwise not modified by any structure, material, or acts for performing the claimed function. Prong 3 is met. Therefore, for at least these reasons, Applicant’s claims are subject to interpretation under 35 USC 112(f) as set forth below.
Regarding the rejection under 35 USC 101
Applicant's arguments filed 28 Sep 2020 have been fully considered but they are not persuasive. Applicant asserts that the “Office, however, has provided no explanation concerning why certain claim elements purportedly are ‘the fundamental economic practice of determining a price’.” Applicant’s remarks, p. 12, emphasis original. The literal language of Applicant’s currently pending claims is “calculating a base price for the journey,” “checking modifier rules… stored in the price modifiers database,” and “applying price adjustments… to the calculated base price.” It is self-evident, from the plain meaning of the claim language, that the claims recite the fundamental economic practice of determining a price. Moreover, this articulation was made on p. 9 of the final action mailed 26 Mar 2020. Therefore, Applicant’s arguments are not persuasive. 
 Applicant next asserts that the Office does not “explain why, even if the recited steps ‘comprise’ steps for ‘determining a price,’ the mere inclusion of such subject matter necessitates the conclusion that the claimed invention as a whole must be considered as nothing more than ‘determining a price’ for the purposes of analysis under 101.” Applicant’s remarks, pp. 12-13, emphasis original. This is not persuasive. As an initial matter, at no point in the final action is 
 Applicant next asserts that the “Office also does not make of record any description or suggestion of the ‘human activity’ that is allegedly being ‘organized’ in the claims.” Applicant’s remarks, p. 13. This is not persuasive. A fundamental economic practice, such as determining a price for services rendered, is identified in MPEP 2106.04(a) as an abstract idea belonging within the certain methods of organizing human activity grouping of abstract ideas. Because a fundamental economic practice was identified on p. 9 of the final action, and because fundamental economic practices are expressly identified as belonging within the certain methods of organizing human activity grouping of abstract ideas, such a record was in fact made. 
 Applicant reiterates an assertion that the Office merely alleges, “without reasoning or explanation, that the method defined by the combination of the limitations of every independent claim ‘comprise the fundamental economic practice of determining a price.’” Applicant’s remarks, p. 13. Applicant further asserts that the claims do not recite subject matter including “certain methods of organizing human activity,” and asserts that the Office has not provided “any argument or case authority to the contrary.” Id, emphasis Applicant’s. For the reasons set forth in paragraphs 5 and 7, above, this is not persuasive. Applicant next asserts that “the failure of the Office to identify any ‘human activity’ allegedly being ‘organized’ is fatal to the finding that Claims 1, 13, and 22 recite a ‘certain method of organizing human activity’ that is a judicially-recognized exception.” Applicant’s remarks, p. 13. Again, MPEP 2106.04(a) explicitly identifies fundamental economic practices as a method of organizing human activity. MPEP what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception” (emphasis original). Here, a listing of the claimed method steps which explicitly recite determining and modifying a price is provided and an identification of that claim language as comprising a fundamental economic practice was provided on pp. 8-9 of the final action. Therefore, a rejection including what is recited and an explanation is provided. No further showing is required. Because the rejection set forth in the final action includes the required elements for identifying the abstract idea, Applicant’s assertion that there was a fatal failure in the final action is not persuasive. 
Applicant may find it helpful to review MPEP 2106.07(a)(I) for a prong one sample analysis. 
Applicant next asserts that “[i]t is worth noting also that the particular judicial exception relied upon by the Office in rejecting all the pending claims does not cover human operation of machines,” citing to MPEP 2106.04(a)(2)(II) (emphasis original). Applicant appears to be asserting that a proper rejection requires “a finding that the identified limitations do not ‘cover human operation of machines.’” Examiner is unable to find this standard in the cited portion of MPEP, or in a review of the whole eligibility section 2106. If Applicant is instead asserting that a proper rejection may not be made when the claims cover human operation of machines, this is also a standard that cannot be identified in MPEP 2106. The only standards identifiable pertaining to human operation of machines are “implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle,” and “merely using a computer as a tool to perform an abstract idea” does “not integrate a judicial 
Applicant next asserts that the claims integrate the abstract idea into a practical application, because “the claimed feature of at least the journey cost calculation module is a specialized computerized device that is not generic.” Applicant’s remarks, p. 14. Applicant’s specification discloses that “the system comprises a journey cost calculation module” which “executes software code which determines the price for a requested journey.” Applicant’s originally filed specification, p. 13, ll. 32-33. As set forth above, a “module” is expressly identified in the MPEP as a “placeholder word,” and the only definition of the module provided by Applicant is that it executes software. Therefore, the module is in fact a generically recited computing element. 
Applicant further asserts that “the journey cost calculation module reflects an improvement in automated vehicle allocation technology, in which systems should provide for allocating vehicles efficiently to various types of requests.” Id. Even using Applicant’s characterization of the function of the claims, i.e. allocating vehicles efficiently, Applicant’s claims recite an improvement to the abstract idea. “It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” MPEP 2106.05(a)(II), emphasis added.
Applicant next cites portions of the specification which asserts that the system automates functions which “must generally be entered manually or remembered by the controller or driver.” Applicant’s remarks, p. 15. Mere automation of manual processes is explicitly identified in MPEP 2106.05(a) as being insufficient to show an improvement in computer-functionality. Therefore, Applicant’s assertion that a “person of ordinary skill in the art would recognize that 
Applicant concludes with another assertion that “the Office Action fails to provide substantial evidence that any of Claims 1-10, 13-15, 17-20, and 22 is directed to non-statutory subject matter under 101.” Applicant’s remarks, p. 15. For all of the reasons set forth above, this argument is not persuasive. The rejection is maintained. 
Applicant may find it helpful to conduct an interview prior to further filings. 
Regarding the rejections under 35 USC 103
Applicant's arguments filed 28 Sep 2020 have been fully considered but they are not persuasive. Applicant asserts that “Latvala does not teach or suggest ‘applying pricing rules in a defined order’ or applying multiple pricing adjustments in a sequence order,” because “Latvala discusses a ‘discount’s application priority’ that is used to determine which one of multiple potential discounts to be applied.” Applicant’s remarks, p. 16, citing several paragraphs of Latvala which were not relied upon in the final action. This is not persuasive. As set forth below, Latvala paragraphs [0276]-[0278], which were cited on at least p. 13 of the final action, explicitly disclose “several discounts can be allocated to an event, from which the best is selected according to the rules, or overlapping discounts are calculated in a defined order,” ([0276]) and “All the calculated discounts reduce the net sum in descending order. The net sum remaining after the previous discount is used as the basis for calculating each net discount,” ([0278], . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: the “journey cost calculation module” in claims 1, 2, 5-7, 13-14, 17-19, and 22. This limitation is being interpreted as corresponding to a server configured to execute software code for the stated functions based on Fig. 1 and corresponding disclosure, as well as the portion of the specification on page. 13, lines 32-34. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-15, 17-20, and 22-23 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-10 and 22-23 recite a method and claims 13-15 and 17-20 recite a system. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 13 recite receiving a journey booking comprising journey information, the journey information specifying at least a start time, a start location and an end location; calculating a base price for the journey based on the start and end locations of the journey; checking modifier rules against the journey information to see if applicable conditions for each modifier rule are met, wherein each modifier rule has an associated sequence order number, wherein checking of the modifier rules is carried out in a sequence order according to the associated sequence order numbers, and wherein checking comprises checking whether the start time of the journey booking is within a predetermined time period specified by a first modifier rule of the modifier rules; and applying price adjustments, in the sequence order according to the modifier rules for which applicable conditions are met, to the calculated base price as modified by any previously applied price adjustment, wherein applying comprises if the start time of the journey booking is within the predetermined time period, applying, based on the sequence order number associated with the first modifier rule, a first price adjustment to the calculated base price according as modified by any previously applied price adjustment, to the first modifier rule. 
Independent claim 22 recites receiving a journey booking comprising journey information, the journey information specifying at least a start time, a start location, and an end location; calculating a base price for the journey based on the start and end locations of the journey; identifying a plurality of modifier rules, wherein each modifier rule of the plurality of 
 Applying a series of rules to adjust a price is a fundamental economic practice, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Comparing the information in the request to determine if a condition is met is an evaluation or judgment, which falls within the mental processes grouping of abstract ideas. See at least MPEP 2106.04(a).
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the recited elements are “a vehicle management server”, the “cost calculation module”, the rules database, a “non-transitory computer-readable storage medium,” and “computer-executable software code.” These elements are generically recited computing elements used to apply the abstract idea. Therefore, the generically recited computing elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements constitutes no more than mere instructions to apply the exception using computer elements and functionality. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Dependent claims, Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps that comprise certain methods of organizing human activity such as different rules associated with a cost adjustment. Newly presented claim 23 recites calculating various scores for vehicle allocation, which are mathematical relationships, and a further definition of price adjustment rules. Mathematical relationships, formulas, equations, and 
Step 2A, prong 2: The dependent claims also recite additional elements that amount to implementing the abstract idea on a computer. The dependent claims recite the same server and module elements of the independent claims, which, as shown above, are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements constitutes no more than mere instructions to apply the exception using generic computer elements and functionality. Additionally, claim 20 recites “wherein the system further comprises a plurality of vehicle resources, wherein the vehicle resources are autonomous vehicles.” This limitation constitutes generally linking the judicial exception (price adjustment for hired vehicles) to a particular technological environment or field of use (autonomous vehicles for hire). 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. The claim 20 limitation of applying the price adjustment system to autonomous vehicles for hire does not meaningfully limit the claim because whether the vehicle is autonomous or not does not change the function of the system claimed. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, 13-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) in view of U.S. Patent Publication No. 2007/0050308 to Latvala et. al. (“Latvala”).
Claims 1 and 13:
Novak discloses the following elements:
A method of calculating a price for a vehicle journey, the method comprising: ([0048] method for adjusting prices; [0019] system allows arrangement between service provider and service buyer, e.g. transportation services)
a vehicle management server receiving a journey booking comprising journey information, the journey information specifying at least a start time, a start location and an end location; ([0019] system allows arrangement between service provider and service buyer, e.g. transportation services; [0025] requester data can include start time, end time, start location, and end location; [0020] system includes one or more servers)
a journey cost calculation module calculating a base price for the journey based on the start and end locations of the journey, the journey cost calculation module comprising a non-transitory computer-readable storage medium storing computer-executable software code; ([0038] default price can be based on pickup or drop off locations; [0017] embodiments may be implemented through instructions carried on a computer-readable medium including permanent memory storage devices)
the journey cost calculation module checking modifier rules stored in a price modifiers database against the journey information to see if applicable conditions for each modifier rule are met, wherein each modifier rule stored in the price modifiers database period specified by a first modifier rule of the modifier rules; and ([0033] price can forecasted for a future period; [0035] price can be based on conditions of the requested trip; [0039] price can be based on relationship of service start time to future events; [0034] rules database can include different rules and conditions for modifying the price; [0036] determination is made whether conditions of various rules apply)
and applying price adjustments, in the sequence order according to the modifier rules for which applicable conditions are met, to the calculated base price as modified by any previously applied price adjustment, wherein applying comprises: if the start time of the journey booking is within the predetermined time period, applying, . ([0039] price can be adjusted for time periods before or after an event)
Claim 13 is a system claim that incorporates the method of claim 1. 
Novak discloses that there may be multiple rules and conditions for setting a price for a journey, including determining a journey start time condition (see at least paragraphs [0036]-[0039]). Novak does not explicitly disclose applying the pricing rules in a particular order. However, Latvala discloses applying pricing rules in a defined order. See at least Latvala paragraphs [0266], [0276]-[0278]. Latvala paragraph [0278] discloses “[a]ll the calculated discounts reduce the net sum in descending order” and “[t]he net sum remaining after the previous discount is used as the basis for calculating each net discount,” which discloses “price adjustment to the calculated base price as modified by any previously applied price adjustment” as claimed in claims 1 and 13. Latvala is analogous art because the problem to be solved – 
Claims 2 and 14:
Novak in view of Latvala discloses the elements of claims 1 and 13, above. Novak also discloses:
checking whether the start location and/or end location of the journey are within a predetermined region specified by the first modifier rule; and ([0055] determine region that user is in)
if the start location and/or end location of the journey are within the predetermined region, applying the first price adjustment to the calculated base price according to the first modifier rule. ([0032] price can be adjusted for customers in particular regions)
Claims 3 and 15:
Novak in view of Latvala discloses the elements of claims 2 and 14, above. Novak also discloses:
wherein the predetermined region is a predefined region of a city. ([0032] system can adjust price for requesters in a region within a city)
Claim 4:
Novak in view of Latvala discloses the elements of claim 2, above. Novak also discloses:
wherein the predetermined region is defined by a predefined proximity to a public event. ([0039] price adjustment can be based on proximity to event; see also [0032] for baseball game example)
Claim 8:
Novak in view of Latvala discloses the elements of claim 1, above. Novak also discloses:
wherein the price adjustment comprises one or more percentage adjustments. ([0037] price adjustment based on multipliers to base fare, “such as .75 times”)
Claim 9:
Novak in view of Latvala discloses the elements of claim 1, above. Novak also discloses:
wherein the first price adjustment comprises one or more fixed amount adjustments. ([0034] price adjustment can have set ceiling or floor; [0037] cost adjustment can be based on defined multipliers)
Claim 10:
Novak in view of Latvala discloses the elements of claim 1, above. Novak also discloses:
wherein the first price adjustment comprises one or more unit amount adjustments, wherein the ([0037] default cost be adjusted based on multipliers; [0038] default cost can be based on rate per distance)
Claim 22:
Novak discloses the following elements:
A method comprising: ([0014] a method)
a vehicle management server receiving a journey booking comprising journey information, the journey information specifying at least a start time, a start location, and an end location; ([0019] system allows arrangement between service 
a journey cost calculation module calculating a base price for the journey based on the start and end locations of the journey , the journey cost calculation module comprising a non-transitory computer-readable storage medium storing computer-executable software code; ([0038] default price can be based on pickup or drop off locations; [0017] embodiments may be implemented through instructions carried on a computer-readable medium including permanent memory storage devices)
the journey cost calculation module identifying a plurality of modifier rules stored in a price modifiers database,  ([0033] price can forecasted for a future period; [0035] price can be based on conditions of the requested trip; [0039] price can be based on relationship of service start time to future events; [0034] rules database can include different rules 
the journey cost calculation module comparing each of the plurality of modifier rules to the journey information to see if the respective applicable conditions for each modifier rule are met,  ([0035] price can be based on conditions of the requested trip; [0039] price can be based on relationship of service start time to future events; [0034] rules database can include different rules and conditions for modifying the price; [0036] determination is made whether conditions of various rules apply)
(a) determining that the start time of the journey booking is within the first predetermined time period associated with the first modifier rule; ([0031] price for a transportation service can be adjusted for pickup and drop off times)
and (b) determining that each at least one second applicable condition is met by the journey information,  ([0031] price can also be adjusted for location of requesting device)
applying respective price adjustments to the calculated base price for any modifier rules of the plurality of modifier rules for which respective applicable conditions are met, , wherein applying comprises: ([0031] price can be adjusted based on a number of different factors)
(c) applying the first price adjustment to the calculated base price  ([0031] price for a transportation service can be adjusted for pickup and drop off times)
and (b) applying the second price adjustment to the calculated base price as modified by any previously applied price adjustment, . ([0031] price can also be adjusted for location of requesting device)
Novak discloses that there may be multiple rules and conditions for setting a price for a journey, including determining a journey start time condition (see at least paragraphs [0036]-[0039]). Novak does not explicitly disclose applying the pricing rules in a particular order. However, Latvala discloses applying pricing rules in a defined order. See at least Latvala paragraphs [0266], [0276]-[0278]. Latvala paragraph [0278] discloses “[a]ll the calculated discounts reduce the net sum in descending order” and “[t]he net sum remaining after the previous discount is used as the basis for calculating each net discount,” which discloses “price adjustment to the calculated base price as modified by any previously applied price adjustment” as claimed in claims 1 and 13. Latvala is analogous art because the problem to be solved – adjusting a price for a service – is the same. It would have been obvious to one of ordinary still in the art to include in the pricing system of Novak the ability to apply fare rules in a defined order as taught by Latvala since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) in view of U.S. Patent Publication No. 2007/0050308 to Latvala et. al. (“Latvala”) and further in view of U.S. Patent Publication No. 2013/0013499 to Kalgi (“Kalgi”).
Claims 5 and 17:
Novak in view of Latvala discloses the elements of claims 1 and 13, above. Novak also discloses that the ride request will include financial information, including banks, credit card information, etc. Novak, paragraph [0044]. Novak does not explicitly disclose a price adjustment based on a payment type. However, Kalgi discloses:
wherein the : ([0037] user is prompted to select their payment type)
wherein the  ([0037] merchant may specify that some payment methods result in discounts)
if the payment type meets the payment type condition, applying the first price adjustment to the calculated base price according to the first modifier rule. ([0058] adjusted price reflects discounts associated with payment methods)
The difference between the claim language and Novak is that Novak does not explicitly disclose that the price for the service may be altered based on the payment type. Kalgi discloses that discounts may be associated with a particular payment type. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference .

Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) in view of U.S. Patent Publication No. 2007/0050308 to Latvala et. al. (“Latvala”) and further in view of U.S. Patent Publication No. 2003/0163330 to Podgurny et. al. (“Podgurny”).

Claims 6 and 18:
Novak in view of Latvala discloses the elements of claims 1 and 13, above. Novak also discloses that requester data can include current location of requesting device, a destination location, and a route (paragraph [0025]), that the base cost can be a cost per distance traveled (paragraph [0038]), and that the system can use location data to provide adjusted pricing based on the current location of the device (paragraph [0069]). Novak does not explicitly disclose the elements of claims 6 and 18. However, Podgurny discloses:
wherein the journey information specifies a total journey distance for the booking and further comprising the journey cost calculation module: ([0128] total distance is calculated from customer request)
checking whether the total journey distance specified in the journey information meets a total journey distance condition specified by the first modifier rule; and 
if the total journey distance meets the total journey distance condition, applying the first price adjustment to the calculated base price according to the first modifier rule. ([0173] different discount rates may be applied to customer based on factors including distance of transportation; see also table 5, which shows database of promotional rates including a distance threshold)
It would have been obvious to one having ordinary skill in the art to combine the cost per distance adjustment of Novak with the distance threshold determination of Podgurny in order to “to identify one or more promotions for which the customer, or the transportation service selected by the customer qualifies.” Podgurny, paragraph [0175]. Therefore, claims 6 and 18 are obvious over the disclosure of Novak in view of Latvala and Podgurny. 
Claims 7 and 19:
Novak in view of Latvala discloses the elements of claims 1 and 13, above. Novak also discloses:
wherein the journey information specifies a customer account for the booking and further comprising the journey cost calculation module: ([0025] requester data can include profile associated with user account)
Novak also discloses that the system may require a user to create an account to be able to request services ([0054]). Novak does not explicitly disclose verifying an account condition. However, Podgurny discloses: 
checking whether the customer account specified in the journey information meets a customer account condition specified by the first modifier rule; and 
if the customer account meets the customer account condition, applying the first price adjustment to the calculated base price according to the first modifier rule. ([0171] if the customer is entitled to discount, price quote is adjusted based on discount rate associated with the customer)
It would have been obvious to one having ordinary skill in the art to combine the service request system of Novak with the reservation request system of Podgurny in order to allow the system to apply “different discount rates to [be] associated to different customers.” Podgurny, [0173]. Therefore, claims 7 and 19 are obvious over the disclosure of Novak in view of Latvala and Podgurny. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) in view of U.S. Patent Publication No. 2007/0050308 to Latvala et. al. (“Latvala”) and further in view of U.S. Patent Publication No. 2016/0301698 to Katara et. al. (“Katara”).
Claim 20:
Novak in view of Latvala discloses the elements of claim 13, above. Novak also discloses:
wherein the system further comprises a plurality of vehicle resources, ([0031] multiple vehicles and drivers provide transportation services)
Novak does not explicitly disclose that the vehicle resources are autonomous vehicles. However, Katara discloses:
wherein the vehicle resources are autonomous vehicles ([0016] a taxi service provided by a fleet of autonomous vehicles)
The difference between the claim language and the disclosure of Novak is that Novak does not explicitly disclose a fleet of autonomous vehicles. Katara discloses a fleet of autonomous vehicles. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the autonomous vehicles for hire of Katara for the vehicles for hire of Novak. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2008/0270019 to Anderson et. al., which discloses determining a driver compatibility based on temporal compatibility between a driver’s normal route and the rider’s location in paragraph [0032].
U.S. Patent Publication No. 2016/0109251 to Thakur which discloses ranking routes based on factors including minimal downtime (empty time) in paragraph [0040], and offering trips to drivers at least partly based on whether the driver is returning home in paragraph [0042]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                    
/EMMETT K. WALSH/Examiner, Art Unit 3628